     Case 6:15-cv-06660-JWF Document 33-2 Filed 01/16/19 Page 1 of 7




                       SETTLEMENT AGREEMENT
               INCLUDING RELEASE AND WAIVER OF CLAIMS


       This Agreement is entered into by and between Stephen R. MacIntyre and
Scott E. Sullivan (“Plaintiffs”) and Jack W. Moore and the Town of Henrietta (the
“Town”), collectively referred to as the “Parties.”

       WHEREAS, Plaintiff MacIntyre was engaged by the Town to provide
consultant inspection services between 2004 and January 23, 2015, and Plaintiff
Sullivan was engaged continuously by the Town consultant inspection services
between 2013 and January 23, 2015; and

       WHEREAS, Plaintiffs filed a lawsuit in United States District Court for the
Western District of New York (the “Court”) under Case No. 15-CV-6660 alleging
that they were not properly classified as independent contractors by the Town,
(the “Action”) and that the Town owed them unpaid wages and compensation for
the period of time between 2012 and the termination of their employment; and

       WHEREAS, it is the Town’s position that Plaintiffs were properly classified
as independent contractors, and it has denied all of Plaintiffs’ allegations as well
as any and all wrongdoing;

       WHEREAS, after substantial discussion between the Plaintiff’s and
counsel for Jack Moore and the Town, the Parties reached a settlement of the
action, which is contingent upon, and subject to, the Court’s approval and
dismissal of the Action;

       NOW, THEREFORE, in consideration of the Release and Waiver, and
other promises and mutual covenants hereinafter set forth, the Parties agree as
follows:

       1.      Court Approval. This Agreement is subject to, and contingent
upon, the Court’s approval of the settlement reflected in this Agreement and the
with-prejudice dismissal of the Action. If the Court does not approve the
settlement reflected in this Agreement and dismiss the Action with prejudice, the
Parties will make all good faith efforts to resolve the objections raised by the
Court, and if the Parties are unable to resolve the objections after good-faith
consultation, this Agreement shall be null and void. The Parties shall cooperate in
the preparation and filing of all documents that may be necessary for the Court to
approve the Parties’ settlement and dismiss the Action with prejudice. The
Parties shall file all documents necessary for the Court to approve the Parties’
settlement and dismiss the Action with prejudice.

     2.     No Admission of Liability. The Parties agree that neither this
Agreement nor the furnishing of consideration for the Release and Waiver shall be
     Case 6:15-cv-06660-JWF Document 33-2 Filed 01/16/19 Page 2 of 7




deemed or construed at any time for any purposes as an admission by any party
of any liability or unlawful conduct of any kind by any party.

       3.      Payment and Payment Timing. The Parties shall execute this
Agreement within seven (7) business days after the court approves the settlement
as a fair and reasonable resolution of a bona fide dispute. The Town will, within
fourteen (14) calendar days of (a) the execution of this Agreement, and (b)
delivery to the Town of completed W-9 forms from Mr. MacIntyre and Mr. Sullivan,
pay to Plaintiffs the total sum of seven thousand and five hundred dollars
($7,500.00), payable as follows: (a) a check in the gross amount of six thousand
four hundred and fifty-four dollars ($6,454.00) payable to Mr. MacIntyre, for which
the Town will issue an IRS Form 1099; and (b) a check in the gross amount of
one thousand and forty-six dollars ($1,046.00) payable to Mr. Sullivan, for which
the Town will issue an IRS Form 1099. The checks will be sent to Plaintiff
MacIntyre at 43 Ivory Way, Henrietta, New York 14467 and Plaintiff Sullivan at
P.O. Box 62, Rushville, New York 14544.

       4.       Nondisparagement. The Parties agree that they will not engage in
any conduct that involves the making or publishing of written or oral statements or
remarks that are disparaging or damaging to the integrity, reputation, or good will
of Plaintiffs, Jack Moore or the Town, as the case may be, or concerning Plaintiffs’
employment, unless compelled by a valid subpoena or court order issued by a
court of competent jurisdiction to do so, or if otherwise required to do so by law.
Any party is allowed to make truthful statements related to or concerning the
Action.

      5.     Release and Waiver of Claims.

       a. The Plaintiffs, in exchange for the promises made by the Town and
          Jack Moore in this Agreement, knowingly, voluntarily, irrevocably and
          unconditionally, release, acquit, waive and forever discharge and
          release Jack Moore and the Town, its officers, directors and
          employees, from any and all claims, demands, causes of action, and
          complaints that they now have related to the payment of
          compensation, wages and wage and notice related recordkeeping,
          under common, equitable, federal, state or local law, including without
          limitation, all claims, demands, causes of action, and complaints
          alleged in the Complaint or Amended Complaint filed in this Action, or
          otherwise arising from Plaintiffs’ employment and/or termination of
          employment and/or association with Jack Moore or the Town.

       b. This release, discharge and waiver includes but is not limited to: (i) any
          claims, demands, causes of action, or complaints (collectively called
          “claims”) arising out of or under the Fair Labor Standards Act of 1938,
          as amended; the New York Labor Law, as amended, as well as the
          regulations and Wage Orders promulgated thereunder; and any other

                                         2
     Case 6:15-cv-06660-JWF Document 33-2 Filed 01/16/19 Page 3 of 7




           claim whether for monies owed, reimbursement, attorneys’ fees,
           litigations costs, damages, arising from Plaintiffs’ employment and/or
           termination of employment and/or association with Jack Moore or the
           Town, including all claims asserted in the Complaint and Amended
           Complaint.

       c. Jack Moore and the Town, in consideration of other good and valuable
          consideration, release and discharge Plaintiffs from all actions, causes
          of action, suits, debts, dues, sums of money, accounts, reckonings,
          bills, bonds, specialties, contracts, covenants, controversies,
          agreements, promises, variances, trespasses, judgments, damages,
          executions, claims and demands under common, equitable, federal,
          state or local law, and whether known or unknown, or whether
          asserted or which may have been asserted, related to or arising from
          Plaintiffs’ employment by Jack Moore and/or the Town, or the facts
          and circumstances which gave rise to the Action filed by Plaintiffs, from
          the date Plaintiffs commenced employment with the Town until the
          date of this release.

       d. Nothing in this waiver and release shall be construed to constitute a
          waiver of: (i) any claims Plaintiffs may have against Jack Moore or the
          Town that arise from acts or omissions that occur after the date that
          Plaintiffs sign this Agreement; (ii) their right to file an administrative
          charge or complaint with any governmental agency; (iii) their right to
          participate in any administrative or court investigation, hearing or
          proceeding; or (iv) any claims that they cannot waive as a matter of
          law. In addition, this waiver and release does not affect Plaintiffs’
          rights as expressly created by this Agreement and does not limit their
          ability to enforce this Agreement.

       e. Nothing contained in this release shall operate to prevent Plaintiffs
          from providing truthful information to a governmental agency.
          However, Plaintiffs shall not be entitled to recovery of any additional
          damages, monetary or otherwise, as a result of any charges or
          proceedings that may be brought against Jack Moore or the Town.
          Plaintiffs acknowledge that this Agreement will bar recovery in any
          forum for any claims that are the subject matters of the waivers and
          releases set forth herein, and that they will not seek any money for any
          claim or cause of action that is the subject matter of those waivers and
          releases. Further, this Agreement shall be deemed a full accord,
          satisfaction and settlement of the claims released and waived herein
          and shall constitute a sufficient basis for dismissal of such claims.

      6.      Violation of Release and Claims. If Plaintiffs file a lawsuit, charge,
complaint or other claim asserting any claim or demand which is in the scope of
the Release and Waiver of Claims set forth in paragraph 5, above, whether or not

                                          3
     Case 6:15-cv-06660-JWF Document 33-2 Filed 01/16/19 Page 4 of 7




such a claim is valid, Jack Moore and the Town shall retain all rights and benefits
of the Release, and shall be entitled to cancel any and all future obligations of this
Agreement. In addition, Plaintiffs will be responsible for Jack Moore’s and the
Town’s costs and attorneys’ fees in defending against such legal action.

        7.     Attorney Representation/Understanding and Review of
Agreement. Plaintiffs have carefully read and fully understand all the provisions
of this Agreement, specifically including the Release and Waiver of Claims
Provision included in the Agreement. Plaintiffs further acknowledge that this
Agreement sets forth the entire agreement with Jack Moore and the Town. In
addition, Plaintiffs further acknowledge that they have been advised to and given
an opportunity to review this Agreement with an attorney of their choice.

       8.     Modifications. No modification, amendment or waiver of any of the
provisions contained in this Agreement, or any future representation, promise or
condition in connection with the subject matter of this Agreement, shall be binding
upon any party hereto unless made in writing and signed by such party or by a
duly authorized officer or agent of such party.

        9.     Tax Responsibility. Plaintiffs acknowledge that Jack Moore and
the Town have made no representations to them regarding the tax consequences
of the amounts received by them pursuant to this Agreement. Plaintiffs are urged
to review with their own tax advisors the federal and state tax consequences of
the transactions contemplated by this Agreement. Plaintiffs hereby assume all
responsibility for any federal, state, and/or local income tax liability for any monies
paid or consideration given to them and their attorney(s) pursuant to this
Agreement. If any governmental body should determine that Plaintiffs owe any
tax which should have been withheld, Plaintiffs will pay such tax and will defend,
indemnify and hold Jack Moore and the Town harmless from such tax, interest
thereon and any related penalties.

        10.    Jurisdiction. The Parties agree that this Agreement shall be
governed and interpreted by the laws of the State of New York, without regard to
conflict of laws doctrines. The Parties irrevocably consent to jurisdiction and
venue of any action or proceeding brought to enforce any rights, duties or
obligations under this Agreement in the Supreme Court of the State of New York
for the County of Monroe, or in the United States County Court for the County of
Monroe.

        11.   Non-Waiver of Breach. Any waiver of a breach of any of the terms
of this Agreement shall not operate as a waiver of any other breach of such terms
or any other terms, nor shall failure to enforce any term hereof operate as a
waiver of any such term or any other term.




                                           4
     Case 6:15-cv-06660-JWF Document 33-2 Filed 01/16/19 Page 5 of 7




      12.   Headings. The headings of the sections of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

        13. Entire Agreement. This Agreement constitutes the entire
agreement between the Parties and may not be modified, altered or changed
orally.

        14.   Execution in Counterparts; Force and Effect. This Agreement
may be executed using facsimile or pdf/emailed signatures, and in counterparts,
with the same effect as if the signatures were original and made on the same
instrument. A copy of a Party’s signature on this Settlement Agreement shall be
acceptable in any action against that Party to enforce this Settlement Agreement.
Facsimile or electronic copies of this Settlement Agreement shall be deemed for
all purposes to have the same force and effect as the original hereof.
 BY SIGNING THIS SETTLEMENT AGREEMENT, PLAINTIFFS STATE THAT:
 THEY HAVE READ THE SETTLEMENT AGREEMENT; THAT THEY HAVE
 HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT WITH AN
 ATTORNEY OF THEIR CHOICE, THEY UNDERSTAND THE SETTLEMENT
 AGREEMENT INCLUDING THEIR WAIVER AND RELEASE OF CLAIMS; AND
 THAT THEY HAVE SIGNED THE SETTLEMENT AGREEMENT KNOWINGLY
 AND VOLUNTARILY.


        THEREFORE, Stephen R. MacIntyre, Scott E. Sullivan, Jack W. Moore
and the Town of Henrietta now voluntarily and knowingly execute this Agreement
as follows:


__________________________                     __________________________
     Stephen R. MacIntyre                                 Date


STATE OF NEW YORK                 )
COUNTY OF MONROE                  ) SS.:

              On the ___ day of __________ in the year 2019 before me, the
undersigned, personally appeared Stephen R. MacIntyre, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


                                                      Notary Public

                                           5
    Case 6:15-cv-06660-JWF Document 33-2 Filed 01/16/19 Page 6 of 7




__________________________                      __________________________
     Scott E. Sullivan                                     Date


STATE OF NEW YORK                 )
COUNTY OF MONROE                  ) SS.:

               On the ___ day of __________ in the year 2019 before me, the
undersigned, personally appeared Scott E. Sullivan, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted, executed
the instrument.


                                                       Notary Public




__________________________                      __________________________
     Jack W. Moore                                         Date


STATE OF NEW YORK                 )
COUNTY OF MONROE                  ) SS.:

               On the ___ day of __________ in the year 2019 before me, the
undersigned, personally appeared Jack W. Moore, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted, executed
the instrument.


                                                       Notary Public




                                           6
    Case 6:15-cv-06660-JWF Document 33-2 Filed 01/16/19 Page 7 of 7




TOWN OF HENRIETTA
By:
__________________________                      __________________________
     Stephen L. Schultz                                    Date
     Town Supervisor


STATE OF NEW YORK                 )
COUNTY OF MONROE                  ) SS.:

               On the ___day of _________ in the year 2019 before me, the
undersigned, personally appeared Stephen L. Schultz, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted, executed
the instrument.



                                                __________________________
                                                     Notary Public




                                           7
